Citation Nr: 0612435	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-00 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to an increased rating for osteoarthritis of 
the right knee, currently rated as 10 percent disabling.

2. Entitlement to service connection for left knee 
degenerative joint disease secondary to service connected 
osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1953 to April 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and September 2003 ratings 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire, which assigned a 
rating of 10 percent for a service connected right knee 
disorder and denied service connection for a left knee 
disorder, to include as secondary to a right knee disorder.

In a June 2004 decision, the veteran was assigned a separate 
10 percent rating for instability of the right knee.  He has 
not, as of yet, disagreed with that rating, so the Board only 
has jurisdiction to address the rating given for the 
arthritis of the knee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In compliance with the Veterans Claims Assistance Act (VCAA), 
the RO requested that the veteran identify any medical 
treatment records not in the possession of the VA that would 
be relevant to his claim and to provide those records or a 
signed authorization permitting the RO to request them.  The 
veteran identified W.J., M.D. as his physician since 1984 and 
provided the necessary authorization to the RO.  The RO 
requested the records from the doctor's office.  The doctor's 
office provided the records of a different patient.  In order 
to discharge VA's obligations, this case must be remanded.

Also, it does not appear that the veteran has been adequately 
notified of what information and evidence is needed to 
substantiate his claim for an increased rating for arthritis 
of the right knee.  The letter sent to him in March 2002 
discussed claims for service connection.  The RO should take 
this opportunity to provide additional VCAA notice.

Since it has been almost two years since the veteran's 
service-connected right knee was examined, the RO should also 
take this opportunity to provide a new examination, so that 
the evidence in the file is as current as possible.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2005).

2. The RO should obtain the veteran's 
treatment records from W.J., M.D. from 
1984 to the present.  The RO should 
verify that the records produced by the 
treatment provider belong to the veteran.

3.  Obtain the veteran's records from the 
VA medical center in Manchester for any 
treatment of the knees received since 
December 2002.

4.  After obtaining the above evidence, 
to the extent available, schedule the 
veteran for an orthopedic exam to 
determine the current severity of his 
right knee disorder.  

5. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


